Citation Nr: 0935828	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2006 and February 2007 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied entitlement to service connection for bilateral 
hearing loss.  In August 2009, the Veteran testified before 
the Board via videoconference. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to in-service 
acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by the 
Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  
Both inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The Veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma sustained in service.  
Specifically, he contends that his hearing loss is the result 
of his combat duties as a gunner for a 40-milimeter anti-
aircraft weapon in the Navy, which regularly exposed to him 
to loud noise.  He also contends that he was exposed to loud 
noise while in close proximity to the catapults used to 
launch torpedo planes from his ship.  He denies a post-
service history of noise exposure.  He worked for thirty-
seven years in a shoe factory and contends that he was 
provided adequate noise protection.  He denies any 
recreational noise exposure, though he has reported a history 
of recreational coon hunting. 

The Veteran's service personnel records indicate that he was 
awarded seven operation and engagement service stars for 
raids and attacks completed in Okinawa, Iwo Jima, the Western 
Caroline Islands, and in the Philippines.  The Veteran's 
accounts of his in-service duties are consistent with 
exposure to acoustic trauma.  Additionally, his service 
personnel records reflect his participation in various raids 
and attacks.  Therefore, the Board finds that the Veteran's 
contentions of noise exposure in service are consistent with 
his circumstances of service.

Having determined that the Veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the Veteran has a current diagnosis of hearing 
loss for which service connection may be granted and whether 
there is nexus between such hearing loss and his service.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran contends that he noticed hearing loss upon 
separation from service and the condition has become 
progressively worse throughout his life.  The first and only 
record reflecting treatment for hearing loss, however, is a 
2003 receipt evidencing the purchase of a hearing aid.  The 
Veteran contends that he purchased the hearing aid in order 
to continue in his profession, but that it did not work well 
and he was unable to hear voices in the telephone, causing 
him to have to leave the job.

At a January 2008 VA audiology examination, the Veteran 
reported that he had difficulty understanding conversations.  
Examination at that time revealed bilateral sensorineural 
hearing loss that meets VA standards for consideration as a 
disability.  In addressing whether the Veteran's bilateral 
hearing was related to his service, the examiner stated that 
it was likely that the "first insult to the patient's 
auditory mechanism" occurred while he was in service, when 
he was involved in seven major battles in the Pacific as a 
gunnery crewman.  However, the examiner went on to conclude 
that the etiology of the Veteran's hearing loss was more 
likely due to his thirty-seven year occupational noise 
exposure in a factory setting, as well as his lifelong 
recreational pastime of hunting.  The examiner found it to be 
significant that the Veteran had not complained of hearing 
loss until about 58 years after he separated from service.  

In August 2009, the Veteran testified before the Board.  He 
stated that in terms of occupational noise exposure, 
throughout the thirty-seven years that he worked in the shoe 
factory, he had consistently used earplugs.  He stated that 
the use of earplugs was mandated in his job, and that if he 
had not worn them, he would have been written-up and possibly 
fired.  He also testified that he had partaken in coon 
hunting "off and on" over a 15 year period, as opposed to 
throughout his lifetime.  Further, he clarified that coon 
hunting season lasted for three months of the year, and, 
during that time period, he would shoot his gun approximately 
ten times per week.  In his substantive appeal, the Veteran 
also stated that the .22 caliber weapon, which he used to 
coon hunt, was not loud.

The Veteran in this case has provided credible testimony 
regarding exposure to acoustic trauma in service.  He has 
additionally provided competent testimony with respect to 
having first noticed diminished hearing ability upon 
separation from service.  Jandreau v. Nicholson, 492 F.3d 
1372 (2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  Here, the January 2008 
audiologist found that the Veteran had incurred his "first 
insult to his auditory mechanism" while in service as a 
gunner crewman.  The examiner determined that the Veteran had 
suffered significant noise exposure both in service, as a 
result of these duties, as well as post-service, 
occupationally and recreationally.  Although the examiner 
ultimately determined that the Veteran's current hearing loss 
was more likely related to his post-service occupational 
noise exposure and the noise associated with recreational 
hunting, it is important to note that she linked the origin 
of the Veteran's hearing loss with his in-service noise 
exposure.  In terms of his post-service noise exposure, the 
Board places less probative weight on the examiner's finding 
that the Veteran's hearing loss was related to his factory 
work and recreational hunting, as he has since provided 
credible testimony that he used earplugs while he worked, and 
that his exposure to noise while hunting was less than the 
examiner had originally understood.  Further, the examiner 
provided no details regarding the Veteran's post-service 
noise exposure, such as frequency of exposure or the use of 
ear plugs, suggesting that she might not have understood the 
details of the Veteran's post-service history.  Overall, the 
examiner related the Veteran's hearing loss to noise 
exposure, and noted that the first insult was during his 
service. 

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board concludes that the Veteran 
incurred bilateral hearing loss as a result of noise exposure 
during his active duty and service connection for bilateral 
hearing loss is granted.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


